Citation Nr: 0415961	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  02-16 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to assistance in the purchase of an 
automobile and adaptive equipment or adaptive equipment only.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or 
necessary special home adaptations.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse





ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active duty from November 1966 to May 1970.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that section 5103(a), as amended by the Veterans Claims 
Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA 
will provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 202); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The RO has not issued a VCAA notice letter in connection with 
the claims for assistance in the purchase of an automobile 
and adaptive equipment or adaptive equipment only, or a 
certificate of eligibility for assistance in acquiring 
specially adapted housing or necessary special home 
adaptations.  

The veteran seeks assistance in the purchase of an automobile 
and adaptive equipment or adaptive equipment only, or a 
certificate of eligibility for assistance in acquiring 
specially adapted housing or necessary special home 
adaptations.  He specifically contends he is entitled to 
these benefits based on the impairment caused by his service-
connected disabilities involving the upper and lower 
extremities.  

The medical evidence currently of record is not consistent 
with respect to whether the severity or impairment caused by 
the veteran's service-connected disability.  The evidence 
includes a June 2000 medical prescription fro a physician, 
which indicates that the veteran ha no functional use of his 
legs.  A February 2001 fee basis examination report indicates 
that the veteran has only a 15 percent limitation of motion 
in each lower extremity when taking into account functional 
loss due to pain and other pathology.  However, the physician 
diagnosed profound muscle weakness and absent sensation in 
both lower extremities.  During a March 2001 VA examination 
the diagnosis was myogenic and neurogenic weakness involving 
both lower extremities.  The examiner stated he could not 
explain these findings from a clinical point of view.  He 
recommended a neurological consultation.  This was performed 
later that month.  The physician concluded that the 
electromyography and nerve conduction studies of both upper 
and lower extremities studies were normal except for 
decreased numbers in motor unit action potentials due to 
reduced effort and absent H reflexes that were of doubtful 
clinical significance.  He also stated that despite the 
veteran's dramatic and diffuse weakness and sensory loss, 
there were no significant neuroelectrodiagnostic 
abnormalities.  In an October 2001 Aid and Attendance 
Questionnaire, a physician determined that the veteran's legs 
were not usable and he was unable to walk without support due 
to weakness.  

The Board finds that additional medical development is 
necessary to clarify the nature of the veteran's service-
connected disability and the resulting impairment.  

In July 2001 the veteran filed VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative.  
The veteran designated the Disabled American Veterans (DAV) 
as his representative.  In June 2002 the veteran's former 
representative, a private attorney, attempted to file a 
notice of disagreement on his behalf.  A July 2002 VA Form 
119, Report of Contact, shows the RO contacted the veteran in 
order to clarify his representation.  The veteran clarified 
the he continued to be represented by the DAV.  Since the 
case is being remanded the veteran's former representative 
should be notified that he no longer represents the veteran.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  

Based on the above, the case is REMANDED to the VBA AMC for 
the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file. 




2.  After completion of the above, the 
VBA AMC should arrange for a VA 
examination to determine the nature and 
impairment caused by his service-
connected disabilities involving the 
upper and lower extremities.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination, and the examination report 
must be annotated in this regard.  After 
a review of the claims file, it is 
requested that the examiner provide 
explicit responses to the questions 
listed below.  

With respect to the claim for assistance 
in the purchase of an automobile and 
adaptive equipment or adaptive equipment 
only:

Do the veteran's service-connected 
disabilities result in permanent loss of 
use of one or both feet?  

Do the veteran's service-connected 
disabilities result in permanent loss of 
use of one or both hands?  

Do the veteran's service-connected 
disabilities result in ankylosis of one 
or both knees or one or both hips?  

With respect to the claim for a 
certificate of eligibility for assistance 
in acquiring specially adapted housing or 
necessary special home adaptations:  

Which of the veteran's service-connected 
disability(ies) is/are permanent in 
nature?  



Does such service-connected disability 
result in loss of use of both lower 
extremities such as preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair?"  

Does such service-connected disability 
result in loss of use of one lower 
extremity together with residuals of 
organic disease or injury which so affect 
the functions of balance or propulsion as 
to preclude locomotion without the aid of 
braces, crutches, canes, or a 
wheelchair?"  

Does such service-connected disability 
result in loss of use of one lower 
extremity together with the loss of use 
of one upper extremity which so affect 
the functions of balance or propulsion as 
to preclude locomotion without the aid of 
braces, crutches, canes, or a 
wheelchair?"  

The examiner is advised that the phrase 
"preclude locomotion" is defined as the 
necessity for regular and constant use of 
a wheelchair, braces, crutches or canes 
as a normal mode of locomotion although 
occasional locomotion by other methods 
may be possible.  

Any opinions expressed by the medical 
examiner should be accompanied by a 
complete rationale.  

3.  The VBA AMC should notify the 
veteran's former representative, a 
private attorney, that the veteran is 
represented by the DAV and he no longer 
represents the veteran in this appeal.  



4.  The RO should readjudicate the issues 
on appeal.  If the benefits are not 
granted, the RO should issue a 
supplemental statement of the case 
(SSOC), which includes notice of all 
applicable laws and regulations that have 
not been previously provided.  A 
reasonable period of time for a response 
should be afforded.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims remanded by the Board 
or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


